t c memo united_states tax_court larry g and helen m horst petitioners v commissioner of internal revenue respondent docket no filed date larry g and helen m horst pro_se bradley c plovan for respondent memorandum opinion panuthos chief special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether and to what extent payments received by petitioner larry g horst from the railroad retirement board in constitute taxable_income and whether petitioners failed to report taxable dividend and interest_income received in at the time of filing the petition petitioners resided in sharpsburg maryland background petitioner larry g horst petitioner was employed by csx transportation csx on date petitioner ceased work with csx due to injuries sustained in his employment petitioner filed a claim for disability annuity payments with the u s railroad retirement board rrb prior to petitioner received interim payments totaling dollar_figure pending resolution of the claim on date petitioner was advised by the rrb that he was entitled to receive an annuity the monthly annuity payments were classified by the rrb as follows effective date tier i tier ii total dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure in petitioner received dollar_figure dollar_figure less the interim payments of dollar_figure from the rrb the annuity benefits were allocated as follows date tier i tier ii total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure the rrb submitted forms 1099-ssa and 1099-r to the internal_revenue_service irs reporting that rrb paid tier i and tier ii benefits to petitioner in in the amounts of dollar_figure and dollar_figure respectively csx submitted a form 1099-div to the irs reporting that csx paid dollar_figure in dividends to petitioners in and hagerstown trust submitted a form 1099-int to the irs reporting that hagerstown trust paid dollar_figure in interest to petitioners in petitioners did not report any of the above amounts on their federal_income_tax return in the notice_of_deficiency respondent determined that petitioners were required to report tier i benefits in the amount of dollar_figure and tier ii benefits of dollar_figure received from the rrb and dividend and interest_income as noted above received from csx and hagerstown trust discussion i rrb payments the first issue for decision is whether petitioners were required to include in income dollar_figure in tier i benefits and dollar_figure in tier ii benefits received from the rrb in at q4e- trial respondent conceded that dollar_figure in tier i benefits represented payment for a disability and is therefore nontaxable with respect to the tier ii benefits respondent conceded that the taxable benefit should be reduced by dollar_figure an amount received by petitioner prior to and by dollar_figure an amount which represents petitioner’s contribution therefore respondent’s position at trial was that dollar_figure of tier il benefits is taxable_income in petitioner did not present any legal or factual argument in opposition to respondent’s position since benefits received by railroad retirees have been divided into two programs identified as tier i and tier ii benefits tier i benefits are essentially the equivalent of social_security_benefits and are distributed in the same amount as social_security_benefits tier i benefits are taxed under the provisions of sec_86 if however tier i benefits are paid as compensation_for injuries or sickness the payments are not taxable pursuant to sec_104 tier ii benefits which are in the nature of pension benefits are taxed under the provisions of sec_72 see 875_f2d_228 9th cir 847_f2d_1279 7th cir bradley v commissioner tcmemo_1991_578 analyzing the corresponding amounts of payments received by petitioner as listed above we note that petitioner’s tier ii - - payments consist of dollar_figure percent of the total amount received applying this percentage to the amounts received by petitioner in we conclude petitioner received dollar_figure in tier ii payments dollar_figure x dollar_figure subtracting from this amount dollar_figure for contributions made by petitioner we conclude petitioner received dollar_figure in taxable tier ii benefits in and respondent is sustained on this issue to the extent of dollar_figure il dividend and interest_income the next issue for decision is whether petitioners were required to include in income dividends and interest received in gross_income includes all income from whatever source derived including interest and dividends see sec_61 it is not entirely clear from this record whether petitioners dispute the omitted dividend and interest_income issue since no evidence was presented by petitioners we sustain respondent on this issue see rule a to reflect the foregoing decision will be entered under rule
